While we are of opinion that proceedings taken under section 915 of the Code of Civil Procedure to punish a witness for contempt in failing to give testimony for use in actions or suits in other states constitute a special proceeding within the definition of the Code, we are also of opinion that the order from which the present appeal is taken, which merely directs the witness to answer specified questions, is interlocutory in its character. The final order in the proceeding will be that which either punishes or refuses to punish the witness for contempt, should he persist in his refusal to *Page 401 
testify, and it is such an order only that is appealable to this court, as a matter of right.
The appeal should be dismissed, with costs, and ten dollars costs of motion.
PARKER, Ch. J., GRAY, O'BRIEN, HAIGHT, MARTIN, VANN and CULLEN, JJ., concur.
Appeal dismissed.